Title: From Thomas Jefferson to John Henry Sherburne, 11 July 1825
From: Jefferson, Thomas
To: Sherburne, John Henry


                        Sir
                        
                            Monticello
                            July 11. 25.
                    The portrait I recieved yesterday in your favor of the 7th is now returned. I do not wonder that Commodore Dale and myself think differently of it’s likeness to the same original. my opinion is that no two persons looking at the same face ever sieze exactly the same features. I am persuaded that two equal painters, pourtraying the same face at the same sitting may draw two different portraits, both like the original, and little like each other. hence in a company, looking at the same picture, some think it a fine likeness, some no likeness at all. hence too proceed ugly likenesses and handsome likenesses, the one presenting the ugly, the other the handsome lineaments of the same face. the inclosed, by giving an idea to posterity will answer it’s purpose. Accept my respectful salutations.
                        Th: Jefferson